RULEY, JUDGE:
The claimant seeks an award for damages allegedly sustained by certain real property in 1978 as the result of the negligent diversion of surface water through a hole in a bridge located upon W.Va.-U.S. Route 50 in Clarksburg. The real property in question is located at 112 School Street and consists of a two-story frame dwelling house divided into two rented apartments. The claimant testified that you could jump from the bridge onto the roof of the house. He also testified that water flowing through the hole in the bridge from time to time over a period of months fell onto a sloping surface underneath the bridge and thence into the basement of the house. Eventually the hole was repaired.
Based upon the evidence, it appears that the respondent is liable for such damage as'may be attributed to water which, in effect, was channeled through that hole and thence onto the claimant’s property but the claimant offered no evidence whatever of the amount of such damage and, although at the hearing on July 30, 1979, he was granted leave to supply that deficiency post trial, he has failed to do so to this date. Since the claimant has not been represented by counsel, the Court will grant a motion to reopen the case, if the claimant wishes to pursue it further, provided such motion is made within thirty days from the date on which this opinion is issued. See Lafferty v. Department of Highways, 11 Ct. Cl. 239 (1977).